Exhibit 99.2 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 1 to the Schedule 13D filed on January 11, 2011 (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Advanced Analogic Technologies Incorporated.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 11, 2011 DIALECTIC CAPITAL PARTNERS, LP By: Dialectic Capital, LLC, its general partner By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Member DIALECTIC CAPITAL MANAGEMENT, LLC By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Member DIALECTIC OFFSHORE, LTD. By: /s/ John Fichthorn Name: John Fichthorn Title: Director DIALECTIC ANTITHESIS PARTNERS, LP By: Dialectic Capital, LLC, its general partner By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Member DIALECTIC ANTITHESIS OFFSHORE, LTD. By: /s/ John Fichthorn Name: John Fichthorn Title: Director DIALECTIC OFFSHORE, L2, LTD. By: /s/ John Fichthorn Name: John Fichthorn Title: Director /s/ John Fichthorn JOHN FICHTHORN /s/ Luke Fichthorn LUKE FICHTHORN
